Citation Nr: 9929306	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-11 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  


FINDINGS OF FACT

1.  The veteran's PTSD prior to November 1996 manifested as 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships.  The veteran's 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels so as to 
produce definite industrial impairment.  

2.  The veteran's PTSD does not manifest as considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships.  The veteran's symptoms did not 
result in such reduction in reliability, flexibility, and 
efficiency levels so as to produce considerable industrial 
impairment.  

3.  The veteran's PTSD since November 1996 has manifested as 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms of depressed mood, 
suspiciousness, and chronic sleep impairment.  

4.  The veteran's PTSD since November 1996 has not manifested 
as symptoms of anxiety, panic attacks, memory loss, flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation.  



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Code 9411 
(1998) (effective November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent VA examinations in December 1992.  In 
the interview, the veteran had memory problems although his 
long-term memory was relatively intact.  The veteran reported 
having to run for a bunker during an attack while in service.  
He did not make it and woke up in a dispensary with 12 
stitches in the top of his head.  From that time, he noticed 
memory problems with names and places.  Over the last 4 
years, the veteran claimed to have decreased comprehension 
and decreased tolerance to frustration.  All war movies 
enraged him because of their phony rendition of what 
happened.  The veteran described lack of feelings.  Although 
he was engaging during the interview, he claimed that he did 
not go out, join activities, or have hobbies.  If alone, the 
veteran had an exaggerated startle response to planes.  The 
sight of chopsticks and rice elicited fear to the point that 
he almost forgot where he was.  

When referred for psychiatric evaluation a few days later in 
December 1992, the veteran complained of having headaches and 
bad dreams and of feeling depressed.  A problem started about 
six years after discharge from service.  Whenever he heard a 
siren or train passing by, he ran out of his home because he 
thought about incoming missiles in Vietnam.  His family took 
him to the VA hospital where he was admitted.  He was given 
Thorazine and thought to have schizophrenia "paranoid 
type."  The veteran reported that he was discharged after a 
few weeks and treated on an outpatient basis for a year and a 
half.  After he stopped taking Thorazine, he was not afraid, 
did not respond to sirens, and did not think about Vietnam.  
Over the last few months, he dreamed about Vietnam and 
described being hit in the head when the Viet Kong motored 
the barracks.  The veteran was in Vietnam for 18 months and 
witnessed  motor attacks of airfield runways by enemies.  Two 
friends were killed and a number of other people were 
wounded.  In his dreams, the veteran was injured and saw many 
people brought back in body bags or severely injured.  He was 
constantly nervous and severely anxious because he worked in 
the ground crew at airfields targeted for attacks.  Since 
discharge, he has not been able to hold a job for a long 
period of time, although he worked off and on for a sand 
factory and worked with his father, who was a trucker.  Since 
1989, he worked at the VA hospital as a nursing aide.  At one 
point, he was written up for missing work because he claimed 
depression after the train accident that injured his mother 
and killed his sister.  His father died in 1992 and for the 
last 4-5 months, the veteran has been more depressed.  He 
described having hallucinations and voices telling him not to 
go to work.  The veteran had no other history of 
hallucinations but he had experienced depression in the past.  
He had recurrent thoughts and flashbacks about Vietnam where 
he was injured and his friend was killed.  The veteran 
complained of memory losses that he experienced over the past 
year, and his mood was depressed.  He described himself as 
hard to get along with, irritable, and believed that his 
attitude broke up his first marriage.  He knew his current 
wife a long time before they married, and she was very 
tolerant and supportive.  The examiner noted that the veteran 
had no thought disorder, and his speech showed no defect.  He 
described his mood as depressed but his affect was 
appropriate.  Before service, he was social but after 
discharge, he preferred to stay by himself and felt 
uncomfortable in the middle of a crowd.  He had no delusions.  
He was oriented to time, person, and place.  His memory in 
the remote area was fair, and he said that he had difficulty 
remembering events at this time.  The December 1992 diagnosis 
was PTSD and a major depressive disorder, not otherwise 
specified.  Over the last five months, the veteran has 
experienced black out spells in which his wife noted that he 
did not respond or remember anything.  The examiner concluded 
that the veteran had moderate PTSD symptomatology.  

The December 1992 report of medical examination shows that 
the veteran worked in nursing services from 1971-1972, as a 
machine operator from 1981-1983, and as a nursing aide from 
1991 to the present.  He told the December 1992 examiners 
that he also worked at a bomb factory and as a janitor.  The 
veteran and his wife both work as nursing aides at the same 
VA Medical Center.  

A January 1998 rating decision granted service connection for 
PTSD, currently 30 percent disabling, effective September 
1992.  Later in January 1998, the veteran underwent a PTSD 
examination at the VA Medical Center (VAMC).  The diagnosis 
was chronic PTSD with stressors of chronic PTSD symptoms.  
His global assessment function score was 55.  The veteran 
reported that he received a highly successful rating on his 
last performance evaluation.  When he worked at night, by 
himself, he had no problems controlling his temper and 
attitude because he knew how to go off and calm himself.  
When he was accused of something he had not done, he got 
paranoid and had to take off a couple of days.  He estimated 
that he lost about a week from work during the last year due 
to PTSD symptoms.  The veteran lived with his wife, and they 
sometimes did things together.  He got along well with his 
two grown daughters.  The veteran was cleanly dressed and 
oriented times four.  His attention and concentration were 
generally good.  The veteran admitted that if someone 
distracted him, he could forget what he was getting 
sometimes.  He had vivid flashbacks with auditory and visual 
hallucinations every once in a while and last had this happen 
a week ago.  He would look in the mirror and see an image 
shooting by.  He admitted paranoid ideation and vague hostile 
thoughts but denied suicidal or homicidal ideations, intent, 
or plan.  The veteran remembered Vietnam experiences as if 
they had happened yesterday.  He described almost all of the 
classical symptoms of PTSD except for psychogenic amnesia and 
a sense of fore-shorted future.  He was specifically troubled 
by intrusive thoughts and nightmares from which he woke in a 
cold sweat.  He had auditory and visual hallucinations during 
flashbacks about every two weeks.  He could take or leave 
emotional closeness, trying not to get too close [to others].  
He tried not to talk or to argue.  He avoided crowds.  He had 
considerable difficulty falling or staying asleep and slept 
only about 3 hours per night, even with medications.  He 
sweated when he experienced an event that was symbolic of his 
trauma.  He had great difficulty trusting people since 
Vietnam.  As he got older, the PTSD symptoms weighed on him 
more and affected him more.  The MMPI2 profile, score 120, 
was congruent with the diagnosis of PTSD, and his PTSD scales 
were elevated.  The examiner noted that individuals with 
similar profiles may distort perception of reality, and 
manifest paranoid, rebellious, impulsive acting out, 
hyperactive and hysterical tendencies.  They may also 
manifest prominent somatic complaints and the capacity to 
somatize expression of psychological conflicts.  

Regarding the issue of impairment, the VA examiner opined 
that the veteran continued to function and work as a nursing 
assistant, despite very significant PTSD symptoms that 
included vivid flashbacks with auditory and visual distortion 
of perception of reality.  Despite his serious PTSD symptoms, 
he was able to function on his job and in his marriage with 
the help of his wife who was a nursing assistant at the VAMC.  
He worked alone at night and was not a big conversationalist.  
The examiner concluded that the veteran had moderate social 
impairment and mild industrial impairment.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the new criteria focused on 
the individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 12 
Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated under the 
older criteria, and impairment arising from PTSD after 
November 7, 1996 must be evaluated under the criteria, old or 
new, which are determined to be more beneficial to the 
veteran.  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  

Under the old criteria, a 30 percent evaluation is warranted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted if an ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 evaluation is warranted if the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such a fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and the veteran is demonstrably unable 
to maintain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  In applying this standard, the 
VA interprets "definite" to mean "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  

Under the new criteria, a 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  



Analysis

The veteran filed a notice of disagreement with the January 
1998 rating decision, which acknowledged clear and 
unmistakable error, granted service connection for PTSD as 30 
percent disabling, and reversed the March 1993 denial of 
service connection.  Where a rating decision constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error, it has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (1998).  Therefore, in 
determining whether the original rating of 30 percent was 
erroneous, the Board considered the evidence from the time of 
the original September 1992 application for service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.  Fenderson, 12 
Vet. App. at 126.  


Entitlement to a rating in excess of 30 percent
prior to November 1996

A 30 percent evaluation is warranted because the veteran had 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The veteran was 
impaired in his ability to establish effective relationships 
because he had decreased tolerance to frustration and did not 
go out, join activities, or have hobbies.   He worked at 
night in order to stay alone as much as possible.  His 
efficiency and reliability levels were reduced because he had 
hallucinations telling him not to go to work, his remote 
memory was fair, and at times, he had difficulty remembering 
events.  

However, a 50 percent evaluation is not warranted because the 
veteran is not considerably impaired in his ability to 
establish or maintain effective or favorable relationships 
with people with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The veteran is not considerably impaired in his 
ability to  maintain effective relationships because he has 
been married to his current wife for 10 years and gets along 
well with his children.  The veteran's psychoneurotic 
symptoms do not produce definite industrial impairment 
because he has functioned for years as a nursing assistant 
for the same employer.  

The Board notes that, although the veteran received a global 
assessment function (GAF) score of 38 in December 1992, the 
psychologist noted that the profile in general and the 
interview presented a weak case of PTSD.  She diagnosed the 
veteran with mild to moderate PTSD and referred him for a 
psychiatric examination.  The physician diagnosed the veteran 
with PTSD and a major depressive disorder, not otherwise 
specified, but stated that the veteran had moderate 
symptomatology of PTSD.  Although a GAF score of 38 usually 
indicates a major impairment, the score alone does not 
support a 50 percent rating because two professionals in 1992 
specifically stated that the PTSD was mild to moderate.  

The benefit of the doubt doctrine does not apply because a 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  


Entitlement to a rating in excess of 30 percent since 
November 1996

A 30 percent evaluation is warranted under the old and new 
criteria.  Under the old criteria, the veteran has definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people because he had to 
work by himself at night to control his temper and attitude.  
His symptoms result in reduction in initiative, flexibility, 
efficiency and reliability because he would go off by himself 
if he felt wrongly accused, and he had vivid flashbacks to 
Vietnam that distorted his auditory and visual perception of 
reality.  

A 30 percent evaluation is warranted under the new criteria 
because the veteran has occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).  The January 1998 examiner opined that the 
veteran had mild industrial impairment and moderate social 
impairment.  With the help of his wife, who also works as a 
nursing aide at the VAMC, the veteran has functioned in his 
current job for 10 years, and his last job evaluation was 
excellent.  Although the veteran lives with his wife and gets 
along well with his two grown daughters, he avoids talking 
and being in crowds.  By working alone at night, he avoids 
problems because he can calm himself and control his temper 
and attitude.  

Although the medical evidence does not show symptoms of 
depressed mood, anxiety, panic attacks, or mild memory loss, 
the medical evidence shows suspiciousness and chronic sleep 
impairment.  In January 1998, the veteran admitted to 
paranoid ideation, and when accused of something he had not 
done, he was paranoid and missed work for a couple days.  The 
veteran had considerable difficulty falling or staying asleep 
and slept only 3 hours per night, even with medications.  

Nonetheless, a higher evaluation is not warranted under the 
old or the new criteria.  An evaluation of 50 percent is not 
warranted under the old criteria because the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is not considerably impaired.  He 
has been married to his current wife for about 10 years, and 
he gets along well with his two grown daughters.  In 
addition, the veteran's symptoms have not reduced his 
reliability, flexibility, and efficiency levels so as to 
result in considerable industrial impairment.  Although he 
prefers to work by himself, he received an excellent job 
evaluation, and he has worked as a nursing aide for the same 
employer for 10 years.  Prior to that, he also obtained work 
as a machine operator and janitor and assisted his father 
with trucking.  

A rating of 50 percent is not warranted under the new 
criteria because, although the veteran has mild occupational 
and moderate social impairment, the medical evidence does not 
show reduced reliability and productivity due to symptoms of 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  Although 
the veteran claims that he missed a week of work due to PTSD 
symptoms, he continued to function on the job and received an 
excellent job evaluation.  Although he forgets when 
distracted, the January 1998 examiner noted that his 
attention and concentration were generally good.  The global 
assessment function score of 55 in January 1998 further 
supports denial of a rating in excess of 30 percent since 
November 1996.  

The benefit of the doubt doctrine does not apply because a 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  


ORDER

The claim of entitlement to an evaluation in excess of 30 
percent for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

